DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first image acquisition device”, “second image acquisition device”, “first BSD device”, “second BSD device”, and “control unit” in claim 1; and “communication unit”, “side-rear vehicle recognition unit”, and “image processing unit” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “control device” (claim 1), “communication unit” (claim 9), 
“side-rear vehicle recognition unit” (claim 9), and “image processing unit” (claim 9) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Regarding the phrase “control device” (claim 1), applicant has not disclosed any particular structure for the control device.  The control device is described as reference number 400 and shown in Figure 2.  In paragraph 0063, applicant states that the control device may be an ECU (Electronic Control Unit).  However, an ECU also does not have any specific structure know in the art.
Regarding the phrase “communication unit”, applicant has not disclosed any particular structure.  In paragraph 0047, applicant recites the ability to communicate via different networks.  However, this does not disclose any particular structure.  In paragraph 0055, the specification states that the control device includes a communication unit, but it is “not illustrated” and not specific structure is disclosed.  In paragraph 0045, applicant appears to recite boilerplate information about some type of “communication device” in a computer, phone or PDA that facilitates communication “between end users”, but this does not appear to be referred to the same “communication device” implemented in the “control device” of applicant’s invention.
As for the phrase “side-rear vehicle recognition unit”, applicant has not disclosed any particular structure.  Applicant describes the side-rear vehicle recognition unit (420) as part of the control device (400).  However, applicant has not ascribed any particular structure to the “side-rear vehicle recognition unit”.
As for the phrase “image processing unit”, applicant has not disclosed any particular structure.  Applicant describes the image processing unit (420) as part of the control device (400).  However, applicant has not ascribed any particular structure to the “image processing unit”.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-8 and 10-14 are rejected based on their dependency to claims 1 and 9, respectively.

Claim Rejections - 35 USC § 102








The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-11, 13-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Peterson et al. (U.S. Publ. No. 2021/0024000).
Regarding claim 1, Peterson discloses a vehicular vision system and method for displaying video images showing the approach of other vehicles.  More specifically and as it relates to the applicant’s claims, Peterson discloses a system for displaying vehicle driving information, comprising:
a first image acquisition device and a second image acquisition device (cameras disposed on each mirror; see paragraph 0109) configured to capture an image of a first side of an ego vehicle on which a driver seat is located and an image of a second side of the ego vehicle (see paragraph 0062 where the camera captures a rear side view of the vehicle) which is the opposite side of the first side (see Figure 15 where the second camera is disposed on the opposite/passenger side), respectively;
a first display device (driver side display device, 14; see paragraph 0064) and a second display device (passenger side display device, 14; see Figure 15) connected to the first and second image acquisition devices (see Figure 24 where the cameras are connected to the display devices), respectively, and configured to display the captured images of the first and second image acquisition devices, respectively (see paragraphs 0064-0065 where the display displays the images captured from the cameras);
a first BSD (Blind Spot Detection) device and a second BSD device installed on left and right rears of the ego vehicle, respectively, and configured to sense side-rear vehicle information (Peterson discloses the use of either radar or lidar for blind spot detection; see paragraphs 0084, 0087, 0091, 0092, 0095; Peterson also incorporates by reference U.S. Publ. No. 2012/0062743 in paragraph 0096 which explicitly discloses the use of a first BSD device, sensor device 1 (24), and a second BSD device, sensor device 2 (24), which are radar and/or lidar, disposed on left and right rears of the vehicle; see paragraph 0044)  and
a control device (PC; see Figure 24 and paragraph 0109) configured to recognize the location and vehicle distance of the side-rear vehicle by analyzing the side-rear vehicle information detected by the first and second BSD devices (see paragraph 0091 where a distance to a side-rear vehicle is determined; also see paragraph 0044 of U.S. Publ. No. 2012/0062743 where the radar/lidar is used to determine distance to an approaching vehicle), determine whether to issue a BSD warning based on the recognized location and vehicle distance of the side-rear vehicle (see paragraphs 0097 and 0115 where the warning is only issued when a vehicle is detected at a certain distance), and control BSD warning icons of the ego vehicle and the side- rear vehicle to be displayed as an OSD (On Screen Display) of the images displayed on the first and second display devices (see Figure 36 and paragraphs 0011, 0097, and 0111-0120 where an ego vehicle icon (top icon) and a side-rear vehicle icon (bar icon) are displayed on the display devices to indicate a BSD warning). 
    PNG
    media_image1.png
    333
    584
    media_image1.png
    Greyscale

As for claim 2, Peterson specifically discloses the use of radar and/or lidar (see paragraphs 0084, 0087, 0091, 0092, 0095; Peterson also incorporates by reference U.S. Publ. No. 2012/0062743 in paragraph 0096 which explicitly discloses the use of a first BSD device, sensor device 1 (24), and a second BSD device, sensor device 2 (24), which are radar and/or lidar, disposed on left and right rears of the vehicle; see paragraph 0044).
With regard to claim 3, Peterson discloses the control device determines that a BSD warning 21is warranted when the recognized side-rear vehicle is located in an adjacent lane and the vehicle distance is less than a preset BSD warning reference distance.  See paragraphs 0011, 0097, and 0115 where the BSD warning is issue when a vehicle is recognized.  Also see paragraphs 0089, 0140-0143 where vehicle detection is active at distances up to 75 feet from the rear bumper of a vehicle.
Regarding claim 4, as noted above in the discussion of claim 1 and the appended Figure 36, Peterson discloses that the BSD warning icons of the ego vehicle and the 2side-rear vehicle are expressed as an ego vehicle indicator icon and a side-rear vehicle indicator 3icon (see the appended Figure 36 above).  Furthermore, Peterson discloses that 4the control device converts the distance between the ego vehicle indicator icon 5and the side-rear vehicle indicator icon based on the vehicle distance between the ego vehicle 6and the side-rear vehicle, determines the locations of the ego vehicle indicator icon and the side- 7rear vehicle indicator icon according to the converted distance, and displays the ego vehicle 8indicator icon and the side-rear vehicle indicator icon as an OSD at the determined locations 9separated by the converted distance (see Figure 36 and paragraphs 0097, 0098, and 0120 where the icons are manipulated to show a relative distance between the ego vehicle and the rear-side vehicle).  Since Peterson discloses the ability to determine a distance between an ego vehicle and rear-side vehicle and using that distance to manipulate representative icons, Peterson discloses the ability to convert the distance into display locations based on the converted distance.
As for claim 6, Peterson discloses the control device changes and displays the shape 2or color of the BSD warning icon according to the vehicle distance. See paragraphs 0097 and 0120 where a color of the bar is changed according to vehicle distance.
With regard to claim 7, Peterson discloses that the OSD display images of the ego vehicle 2indicator icon and the side-rear vehicle indicator icon change distances as the ego vehicle and side-rear vehicle distances change.  See paragraphs 0097, 0098, and 0120 where the distance between the icons changes based on the change in distance between the vehicles.
Regarding claim 8, Peterson discloses that colors of the OSD display images change from one color to another as the distance between the ego vehicle and side-rear vehicle changes 3distances. See paragraphs 0097 and 0120 where a color of the bar is changed according to vehicle distance.
As for claim 9, Peterson discloses a vehicular vision system and method for displaying video images showing the approach of other vehicles.  More specifically and as it relates to the applicant’s claims, Peterson discloses a control device (PC; see Figure 24 and paragraph 0109) comprising: 2
a communication unit (camera driver and GPIO driver; see Figure 24) configured to receive a captured image or side-rear vehicle 3information (the camera driver would receive the captured image and the GPIO driver would receive distance information from the radar/lidar); 
4a side-rear vehicle recognition unit (combination of the hardware/software; see paragraph 0109; including the user interface engine) configured to recognize a location and vehicle sdistance of a side-rear vehicle in relation to an ego vehicle by analyzing the side-rear vehicle 6information (see paragraph 0091 where a distance to a side-rear vehicle is determined; also see paragraph 0044 of U.S. Publ. No. 2012/0062743 where the radar/lidar is used to determine distance to an approaching vehicle), and determine whether to issue a BSD warning based on the recognized location 7and vehicle distance of the side-rear vehicle (see paragraphs 0097 and 0115 where the warning is only issued when a vehicle is detected at a certain distance),; and 
8an image processing unit (combination of the hardware/software; see paragraph 0109; including the user interface engine) configured to control BSD warning icons of the ego vehicle and 9the side-rear vehicle to be displayed as an OSD of the captured image, when the BSD warning is iowarranted (see Figure 36 and paragraphs 0011, 0097, and 0111-0120 where an ego vehicle icon (top icon) and a side-rear vehicle icon (bar icon) are displayed on the display devices to indicate a BSD warning).

    PNG
    media_image2.png
    520
    912
    media_image2.png
    Greyscale

With regard to claim 10, Peterson discloses that the side-rear vehicle recognition unit 2determines that the BSD warning is warranted, when the recognized side-rear vehicle is located 3in an adjacent lane and the vehicle distance between the ego vehicle and the side-rear vehicle is 4less than a preset BSD warning reference distance. See paragraphs 0011, 0097, and 0115 where the BSD warning is issue when a vehicle is recognized.  Also see paragraphs 0089, 0140-0143 where vehicle detection is active at distances up to 75 feet from the rear bumper of a vehicle.
Regarding claim 11, Peterson discloses that the BSD warning icons of the ego vehicle and the 2side-rear vehicle are expressed as an ego vehicle indicator icon and a side-rear vehicle indicator 3icon (see the appended Figure 36 above).  Furthermore, Peterson discloses that 4the image processing device converts the distance between the ego vehicle indicator icon 5and the side-rear vehicle indicator icon based on the vehicle distance between the ego vehicle 6and the side-rear vehicle, determines the locations of the ego vehicle indicator icon and the side- 7rear vehicle indicator icon according to the converted distance, and displays the ego vehicle 8indicator icon and the side-rear vehicle indicator icon as an OSD at the determined locations 9separated by the converted distance (see Figure 36 and paragraphs 0097, 0098, and 0120 where the icons are manipulated to show a relative distance between the ego vehicle and the rear-side vehicle).  Since Peterson discloses the ability to determine a distance between an ego vehicle and rear-side vehicle and using that distance to manipulate representative icons, Peterson discloses the ability to convert the distance into display locations based on the converted distance.
As for claim 13, Peterson discloses the control device changes and displays the shape 2or color of the BSD warning icon according to the vehicle distance. See paragraphs 0097 and 0120 where a color of the bar is changed according to vehicle distance.
With regard to claim 14, Peterson discloses that the OSD display images of the ego vehicle 2indicator icon and the side-rear vehicle indicator icon change distances as the ego vehicle and side-rear vehicle distances change.  See paragraphs 0097, 0098, and 0120 where the distance between the icons changes based on the change in distance between the vehicles.
Regarding claim 15, Peterson discloses a vehicular vision system and method for displaying video images showing the approach of other vehicles.  More specifically and as it relates to the applicant’s claims, Peterson discloses a method for displaying vehicle driving information, comprising: 2
receiving, by a control device (PC; see Figure 24 and paragraph 0109; including the combination of the hardware/software; and the user interface engine), a captured image or side-rear vehicle information (the camera driver would receive the captured image and the GPIO driver would receive distance information from the radar/lidar); 
3recognizing, by the control device (PC; see Figure 24 and paragraph 0109; including the combination of the hardware/software; and the user interface engine), the location and vehicle distance of a side-rear vehicle by analyzing the side-rear vehicle information (see paragraph 0091 where a distance to a side-rear vehicle is determined; also see paragraph 0044 of U.S. Publ. No. 2012/0062743 where the radar/lidar is used to determine distance to an approaching vehicle); 
24determining, by the control device (PC; see Figure 24 and paragraph 0109; including the combination of the hardware/software; and the user interface engine), whether to issue a BSD warning based on the recognized location and vehicle distance of the side-rear vehicle (see paragraphs 0097 and 0115 where the warning is only issued when a vehicle is detected at a certain distance); and 
7controlling, by the control device (PC; see Figure 24 and paragraph 0109; including the combination of the hardware/software; and the user interface engine), BSD warning icons of an ego vehicle and the side-rear 8vehicle to be displayed as an OSD of the captured image, when the BSD warning is warranted (see Figure 36 and paragraphs 0011, 0097, and 0111-0120 where an ego vehicle icon (top icon) and a side-rear vehicle icon (bar icon) are displayed on the display devices to indicate a BSD warning).

    PNG
    media_image3.png
    458
    802
    media_image3.png
    Greyscale

As for claim 16, Peterson discloses that the control device 2determines that the BSD warning is warranted, when the recognized side-rear vehicle is located 3in an adjacent lane and the vehicle distance between the ego vehicle and the side-rear vehicle is 4less than a preset BSD warning reference distance. See paragraphs 0011, 0097, and 0115 where the BSD warning is issue when a vehicle is recognized.  Also see paragraphs 0089, 0140-0143 where vehicle detection is active at distances up to 75 feet from the rear bumper of a vehicle.
With regard to claim 17, Peterson discloses that the BSD warning icons of the ego vehicle and the 2side-rear vehicle are expressed as an ego vehicle indicator icon and a side-rear vehicle indicator 3icon (see the appended Figure 36 above).  Furthermore, Peterson discloses that 4the image processing device converts the distance between the ego vehicle indicator icon 5and the side-rear vehicle indicator icon based on the vehicle distance between the ego vehicle 6and the side-rear vehicle, determines the locations of the ego vehicle indicator icon and the side- 7rear vehicle indicator icon according to the converted distance, and displays the ego vehicle 8indicator icon and the side-rear vehicle indicator icon as an OSD at the determined locations 9separated by the converted distance (see Figure 36 and paragraphs 0097, 0098, and 0120 where the icons are manipulated to show a relative distance between the ego vehicle and the rear-side vehicle).  Since Peterson discloses the ability to determine a distance between an ego vehicle and rear-side vehicle and using that distance to manipulate representative icons, Peterson discloses the ability to convert the distance into display locations based on the converted distance.
Regarding claim 19, Peterson discloses the control device changes and displays the shape 2or color of the BSD warning icon according to the vehicle distance. See paragraphs 0097 and 0120 where a color of the bar is changed according to vehicle distance.
With regard to claim 20, Peterson discloses that the OSD display images of the ego vehicle 2indicator icon and the side-rear vehicle indicator icon change distances as the ego vehicle and side-rear vehicle distances change.  See paragraphs 0097, 0098, and 0120 where the distance between the icons changes based on the change in distance between the vehicles.

Allowable Subject Matter
Claims 5 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 5, the primary reason for allowance is that the prior art fails to teach or reasonably suggest that the control device converts the vehicle distance 2into a distance between the ego vehicle indicator icon and the side-rear vehicle indicator icon, 3using the size ratio of the ego vehicle to the ego vehicle indicator icon.
As for claim 12, the primary reason for allowance is that the prior art fails to teach or reasonably suggest that the image processing unit converts the 2vehicle distance into a distance between the ego vehicle indicator icon and the side-rear vehicle 3indicator icon, using a size ratio of the ego vehicle to the ego vehicle indicator icon.

Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 18, the primary reason for allowance is that the prior art fails to teach or reasonably suggest that the converting of the distance between the 2ego vehicle indicator icon and the side-rear vehicle indicator icon, the control device converts the 3vehicle distance between the ego vehicle and the side-rear vehicle into a distance between the ego vehicle indicator icon and the side-rear vehicle indicator icon, using a size ratio of the ego 25vehicle to the ego vehicle indicator icon.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M VILLECCO whose telephone number is (571)272-7319. The examiner can normally be reached Mon-Thurs 6:00 AM-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN VILLECCO/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        July 30, 2022